Citation Nr: 0810315	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from March 1962 until April 
1965.  

In June 2004, the RO received the veteran's claim of 
entitlement to service connection for tinnitus.  The October 
2004 rating decision denied the veteran's claim.  The veteran 
disagreed with the October 2004 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2005.

Issues not on appeal
 
Also in the October 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss and granted entitlement to service 
connection for right ear hearing loss, assigning a 
noncompensable evaluation.  The veteran has not disagreed 
with those decisions.  Therefore, the issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record is against a finding 
that the veteran's tinnitus is related to in-service noise 
exposure.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
23, 2004.  In this letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection.  

The July 2004 letter expressly notified the veteran that he 
could submit or describe additional evidence in support of 
his claim and specifically informed the veteran "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." See the July 2004 letter, page 2.  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records have been obtained and in September 2004 the veteran 
was afforded a VA Compensation and Pension examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

In the interest of clarity, the Board will employ a Hickson 
analysis. 

Concerning element (1), current disability, a September 2004 
VA audiology examination establishes that the veteran has 
been diagnosed with tinnitus.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.  

Regarding in-service incurrence of disease, the veteran's 
complete service medical records have been obtained.  The 
records are pertinently negative for any complaint consistent 
with tinnitus or any hearing problem.  

Therefore, Hickson element (2) is not satisfied on the basis 
of in-service incurrence of disease. 

Moving to in-service incurrence of injury, it is undisputed 
that the veteran suffered acoustic trauma during service.  
Accordingly, in-service incurrence of injury is shown and 
Hickson element (2) is satisfied on that basis.  

As for crucial Hickson element (3), medical nexus, the 
competent medical evidence of record is limited to the 
September 2004 VA examination.  The examination was conducted 
by a duly credentialed audiologist, who reviewed the 
veteran's complete record.  Based upon the veteran's report 
of noise exposure in service, his current hearing loss 
pattern, his report of current symptoms and the service 
records, the audiologist concluded that it was less likely as 
not that the veteran's reports of tinnitus were related to 
the significant in-service noise exposure.  

The veteran contends that the medical opinion is flawed, 
asserting that the examiner misunderstood his reported date 
for the onset of symptoms; he has asserted that his onset of 
symptoms was at the time of service, not three years ago.  
However, it is clear that the examiner took into account the 
veteran's statement as to date of onset on tinnitus as well 
as the objective evidence of record, which does not indicate 
any complaints of tinnitus in service or for many decades 
thereafter, in reaching his conclusion.     

The record shows that he first time the veteran raised the 
claim of tinnitus was in June 2004, nearly 40 years after he 
left service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  
Accordingly, the September 2004 medical opinion appears 
congruent with the evidence contained in the file.  

There is no indication that the September 2004 VA examination 
was in any way inadequate or incomplete.  The board rejects 
the veteran's contention.

Further, there is no competent medical evidence to the 
contrary.  To the extent that the veteran himself asserts 
that his current tinnitus is related to service, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish medical nexus.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].

The veteran has been accorded ample opportunity to present to 
VA competent medical nexus in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The veteran in essence contends that he has had symptoms of 
tinnitus continually since service.  The Board is of course 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above, relating to chronicity and continuity of 
symptomatology.

The Board acknowledges that in the veteran's Notice of 
Disagreement and in his August 2005 substantive appeal he 
asserts that his tinnitus had its onset during service.  The 
Board has taken the veteran's own statements into 
consideration, but in view of the entire record, the Board 
finds the negative service medical records to be more 
probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  

As has been discussed above, there is no medical evidence of 
tinnitus in service or for several decades after service.  
Nor is there any medical evidence which suggests a nexus 
between the veteran's currently diagnosed tinnitus and his 
military service; the only nexus opinion of record is not 
favorable to the veteran's claim.  Supporting medical 
evidence is required.  See Voerth, supra, 13 Vet. App. 117, 
120-1 [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, for the reasons and bases set out above, Hickson 
element (3) is not met.  The claim fails on that basis, and 
the benefits sought on appeal are therefore denied.  




ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


